Hill, C. J.
1. On a trial for the offense of obtaining money upon • a fraudulent promise to perform labor, in violation of the act of August 15, 1903 (Acts of 1903, p. 90), evidence that the defendant had on a previous occasion fraudulently obtained money on another contract, the two contracts being in no wise connected or related, and the first act not in any way tending to illustrate the intent of the defendant in procuring the money under the second contract, was not admissible. Taylor v. State, ante, 237 (62 S. E. 1048) ; Clarke v. State, ante, 93 (62 S. E. 663).
:2. The uncontroverted evidence for the defendant in this ease fully rebuts the statutory presumption raised by the State, and clearly shows that there was no intention to cheat and defraud the prosecutor when the defendant obtained from him money on his labor contract. Mulkey v. State, 1 Ga. App. 521 (57 S. E. 1022); Thompson v. State, 4 Ga. App. 846 (62 S. E. 568). Judgment reversed.
J. W. Manley testified, that he hired the defendant after the-defendant left the prosecutor; that when he did so the defendant told him that he owed both Denham and Chandler, and asked him to pay them, and he (the witness) promised that he would do so; that he paid Chandler and called up some of Denham’s family over the telephone, but did not say what he wanted; he also tried to find him; and afterwards he saw Denham and offered to pay him the money the defendant owed him, but Denham refused to receive it; that the defendant would not go to work for the witness until the witness promised to pay Denham whatever he claimed was due him by the defendant, and also promised to pay Chandler; and that until the defendant was arrested, he (the defendant) thought that the witness had paid Denham. The defendant made the following statement to the jury: The reason I did not go back to Mr. Denham’s to work on Monday morning after I left on Saturday was I was sick, and when I got well, about Tuesday or Wednesday, I started back, and while I was going through town I saw Mr. Denham, and he told me he did not need me then, and to go and get the money and pay him back, and I told him I would do so. I went to Mr. Manley’s and told him if he would pay Mr. Denham and Mr. Chandler I would work it out, and Mr. Manley told me he would pay Mr. Denham what I owed him, for me, and he would also pay Mr. Chandler what I owed him; and I thought he had done it.
W. T. Davidson, for plaintiff in error.
J. E. Pottle, solicitor-general, S. T. Wingfield, contra.